Exhibit 99.1 April 21, 2010 Analyst Contact: Andrew Ziola 918-588-7163 Media Contact:Brad Borror 918-588-7582 ONEOK Partners to Invest More Than $400 Million in New Growth Projects in Bakken Shale and Woodford Shale Plays Projects Include New Natural Gas Processing Plant in North Dakota TULSA, Okla. – April 21, 2010 – ONEOK Partners, L.P. (NYSE: OKS) today announced that it will invest approximately $405 million to $470 million between now and the end of 2011 for projects in the Bakken Shale in the Williston Basin in North Dakota and the Woodford Shale in Oklahoma – enabling the partnership to meet the rapidly growing needs of producers in these areas. These projects are part of the previously announced $2.5 billion to $3.5 billion of growth projects the partnership has identified for investment between now and the end of These investments include construction of a new 100 million cubic feet per day (MMcf/d) natural gas processing facility – the Garden Creek plant – in eastern McKenzie County, N. D., and related expansions that are estimated to cost between $150 million and $210 million and will double the partnership’s natural gas processing capacity in the Williston Basin. Completion is expected in the fourth quarter of 2011. “Producers with significant acreage dedications to ONEOK Partners’ assets continue to aggressively develop these areas and need additional infrastructure,” said Terry K. Spencer, ONEOK Partners chief operating officer. “Natural gas and natural gas liquids gathering system expansions, as well as construction of a new natural gas processing plant in the Bakken Shale region, are necessary to provide the services our customers expect from us.” In aggregate, these projects are expected to generate EBITDA (earnings before interest, taxes, depreciation and amortization) multiples of five to seven times. The incremental earnings from these projects are expected to increase distributable cash flow and value to unitholders in the form of higher distributions. Additional Investments in the Bakken Shale in the Williston Basin in North Dakota In addition to the construction of a new natural gas processing plant, ONEOK Partners’ natural gas gathering and processing segment will invest an additional $200 million to $205 -more- ONEOK Partners to Invest More Than $400 Million in New Growth Projects in Bakken Shale and Woodford Shale Plays Page 2 million during 2010 and 2011 for new well connections, expansions and upgrades to its existing natural gas gathering system infrastructure in the Bakken Shale. These investments include an expansion and upgrade of the natural gas gathering systems and adding new compression to serve the new Garden Creek plant; natural gas gathering system and compression upgrades to bring the existing Grasslands natural gas processing plant to its full capacity by the end of 2010; and $90 million to connect more than 300 wells in 2010 and approximately 400 wells in 2011 to the partnership’s Williston Basin natural gas gathering system. ONEOK Partners is the largest independent operator of natural gas gathering and processing facilities in the Bakken Shale region, with a gathering system of more than 3,500 miles. In March 2009, it completed a $46 million expansion of its Grasslands natural gas processing facility in North Dakota and since 2007 has invested more than $80 million in new well connections and related infrastructure upgrades to existing natural gas gathering systems in the region. Investments in the Woodford
